DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
​​	Paragraph [0020] line 2 “25” should read “26”. 
Paragraph [0022] line 8 “ground loss detection terminals 32,36” should read “ground potential terminals 28,30”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “processing unit” is configured to determine a voltage drop in the first ground loss detection line area on the basis of the first voltage signal and the third voltage signal and to determine a voltage drop in the second ground loss detection line area on the basis of the second voltage signal and the third voltage signal in claim 2, “processing unit” is configured to determine a voltage between the potential terminal and a ground potential of a vehicle based on the voltage detected by the fourth voltage detection device and of the voltage drop in both the voltage drop in the first ground loss detection line area and the voltage drop in the second ground loss detection line area and in claim 3, “processing unit” is configured to actuate the analysis/actuating unit associated with a respective ground loss detection resistor for applying an actuating signal to the respective associated MOSFET when the ground signal fed to the processing unit in claim 8, “processing unit” is configured to generate a malfunction signal in claims 9 and 10, “operating voltage generation unit” configured to generate a predefined operating voltage in claim 1, “first voltage detection device” configured to detect a voltage between the potential input and the first ground potential terminal, “second voltage detection device” configured to detect a voltage between the potential input and the second ground potential terminal, and “third voltage detection device” configured to detect a voltage between the potential input and the ground output. in claim 1, “fourth voltage detection device” for detecting a voltage between the potential terminal and the ground output, in claim 3, “current detection device” for detecting an electrical current flowing therethrough in claim 5, and “analysis/actuating unit” for analyzing the electrical current detected by the current detection device and for actuating the MOSFET connected in series with the respective ground loss detection resistor based on the electrical current detected by the current detection device. in claim 5 and configured to feed to the processing unit a ground signal indicating current flow through the respective associated ground loss detection resistor or/and the switching state of the respective associated MOSFET in claim 7.
For examination purposes examiner interprets: “processing unit” to be “one or more microprocessors, which are provided with corresponding work programs in order to execute the control functions intended for the control device.” ([0019] from applicant’s specification as filed) , “operating voltage generation unit” to be a differential amplifier (Araki, Col.12 lines 34-42), “first voltage detection device” in claims 1-2, “second voltage detection device” in claims 1-2, “third voltage detection device” in claims 1-2, “fourth voltage detection device” to also be a differential amplifier (Araki Col.4 lines 22-24), “current detection device” to be in a resistor (Araki, Col.4 lines 40-51), and “analysis/actuating unit” to be “the analysis/actuating units are, a programmed microprocessor or analog circuits.” ([0022] from applicant’s specification as filed).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide sufficient structure to perform the claimed function as detailed above as it lacks sufficient structure for the operating voltage generation unit in claim 1, first voltage detection device, second voltage detection device, and third voltage detection device in claim 1, “fourth voltage detection device” in claim 3, and “current detection device” in claim 5. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 3, and 5,  claim limitations “operating voltage generation unit configured to generate a predefined operating voltage” in claim 1, “first voltage detection device configured to detect a voltage between the potential input and the first ground potential terminal ”, “second voltage detection device configured to detect a voltage between the potential input and the second ground potential terminal”, and “third voltage detection device configured to detect a voltage between the potential input and the ground output.” in claim 1, “fourth voltage detection device for detecting a voltage between the potential terminal and the ground output,” in claim 3, “current detection device for detecting an electrical current flowing therethrough” in claim 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure because the disclosure is devoid of any structure that perform the function in the claim as the specification merely recites functions to disclose these elements. In particular, “operating voltage generation unit configured to generate a predefined operating voltage” refers to an operating voltage generation unit 18 that generates an operating voltage at a potential input 20 of the processing unit 12 or generally of the control device 10 ([0019] from Applicant’s specification as filed), there is no disclosure of any particular structure to generate the operating voltage. The specification discloses “the first voltage detection device 60 detects the voltage, i.e., the voltage drop or the potential difference between the potential input 20 of the processing unit 12 and of the control device 10 and the first ground potential terminal 28.” ([0028]). It is unclear from this description what is the structure that performs the voltage detection; the second, third, and fourth voltage detection devices are describe in a similar manner in paragraphs [0028] and [0029] in the specification and therefore also do not provide adequate structure to detect a voltage. The specification also discloses “a current detection device may be associated with each ground loss detection resistor of the first ground loss detection resistor and the second ground loss detection resistor for detecting an electrical current flowing over these resistors.” ([0011]). It is unclear what is the structure that performs the current detection as the resistor is a provided structure, but the description fails to clearly link this structure to the function of detecting a current. 
Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 3, claim 3 recites the limitation "a vehicle" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim as it is unclear if a vehicle is the same as the vehicle referred to in claim 1 from which claim 3 depends from. 
For examination purposes examiner interprets the vehicle referenced in claim 3 is the same vehicle as the vehicle in claim 1.  

Regarding claim 6, claim 6 recites the limitation "an actuating signal" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there was a prior mention of “an actuating signal” in line 2 of claim 6. Therefore, it is unclear if the actuating signal in line 7 of the claim is the same actuating signal mentioned in line 2 of the claim. 

Regarding claim 7, claim 7 recites the limitation "a respective ground loss detection resistor" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is prior mention of the respective ground loss in claim 6. Therefore, it is unclear if the respective ground loss detection resistor of claim 7 is the same as that mentioned in claim 6 from which claim 7 depends. Claim 8 is similarly rejected with respect to the respective ground loss detection resistor. 

Regarding claim 8, claim 8 recites the limitation "actuating signal" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is prior mention of an actuating signal in claim 6. Therefore, it is unclear whether the actuating signal of claim 8 is the same actuating signal as that mentioned in claim 6 from which claim 8 is depended from. 

Regarding claim 10, claim 10 recites the limitation "a ground loss to the vehicle ground terminal" in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim as there was a prior mention of "a ground loss to the vehicle ground terminal" in line 4 of claim 8. Therefore, it is unclear whether the ground loss to the vehicle ground terminal of claim 10 is referring to the same that was mentioned in claim 8 from which claim 10 is depends.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US11131720B2) which will further be referred to as Araki.

Regarding Claim 1, Araki in a first embodiment teaches a control device for a vehicle, the control device comprising: a potential terminal connected or to be connected to a voltage source (Col.3 lines 13-22 “Connector terminals for power supply of the electronic control device 1 illustrated in FIG. 1 are electrically connected to batteries 3a and 3b being power sources mounted to a vehicle. Specifically, a power supply terminal Ta+ is connected to a positive terminal of the battery 3a, and a grounding terminal Ta- is connected to a negative terminal of the battery 3a. In the same manner, a power supply terminal Tb+ is connected to a positive terminal of the battery 3b, and a grounding terminal Tb- is connected to a negative terminal of the battery 3b.”); a ground output (Col.3 lines 29-32 “a grounding common portion C for connection between a plurality of grounding points Pa and Pb provided to the plurality of grounds Ga and Gb individually on a one-to-one basis.”); a processing unit with a potential input (Col.4 lines 24-26 “The output voltages output from the differential amplifiers 13a and 13b are input to the microcomputers 12a and 12b, respectively.”);a ground loss detection device associated with the ground output, the ground loss detection device comprising: a first ground loss detection line area connecting the ground output to a first ground potential terminal to be connected to a first vehicle ground terminal of the vehicle (Col.3 lines 16-38 “Specifically, a power supply terminal Ta+ is connected to a positive terminal of the battery 3a, and a grounding terminal Ta- is connected to a negative terminal of the battery 3a...the plurality of grounding terminals Ta- and Tb- provided to the plurality of grounds Ga and Gb in the device individually on a one-to-one basis; and a grounding common portion C for connection between a plurality of grounding points Pa and Pb provided to the plurality of grounds Ga and Gb individually on a one-to-one basis. The grounding common portion C achieves the commonality of the grounds Ga and Gb.”); and a second ground loss detection line area connecting the ground output to a second ground potential terminal to be connected to a second vehicle ground terminal of the vehicle (Col.3 lines 16-38 “a power supply terminal Tb+ is connected to a positive terminal of the battery 3b, and a grounding terminal Tb- is connected to a negative terminal of the battery 3b…the plurality of grounding terminals Ta- and Tb- provided to the plurality of grounds Ga and Gb in the device individually on a one-to-one basis; and a grounding common portion C for connection between a plurality of grounding points Pa and Pb provided to the plurality of grounds Ga and Gb individually on a one-to-one basis. The grounding common portion C achieves the commonality of the grounds Ga and Gb.”); an operating voltage generation unit configured to generate a predefined operating voltage between the potential input of the processing unit and the ground output based on a supply voltage present at the potential terminal (Col. 12 lines 34-42 “Further, the differential amplifiers 13a and 13b are each configured to output a voltage obtained by amplifying a potential difference between both ends of the resistor 16. Now, a description is given of an exemplary case in which the built-in A/D converters of the microcomputers 12a and 12b have an input voltage range from 0 V to 5 V and measure the output voltages from the differential amplifiers 13a and 13b by the built-in A/D converters.”); a first voltage detection device configured to detect a voltage between the potential input and the first ground potential terminal (Col.4 lines 26-30 “ The microcomputers 12a and 12b can acquire ground currents Ia and lb flowing through the grounding terminals Ta- and Tb- by, for example, measuring the output voltages from the differential amplifiers 13a and 13b by built-in A/D converters.”); a second voltage detection device configured to detect a voltage between the potential input and the second ground potential terminal (Col.4 lines 26-30 “ The microcomputers 12a and 12b can acquire ground currents Ia and lb flowing through the grounding terminals Ta- and Tb- by, for example, measuring the output voltages from the differential amplifiers 13a and 13b by built-in A/D converters.”).
 Another embodiment teaches and a third voltage detection device configured to detect a voltage between the potential input and the ground output (Col.12 lines 19-31 “FIG. 7 is a circuit diagram of the electronic control device 1 according to the fourth embodiment of the present invention. In the first embodiment, the current detectors for detecting the currents flowing in the grounds Ga and Gb are formed of the resistors 14a and 14b provided to the grounds Ga and Gb, respectively, as illustrated in FIG. 1. In contrast, the current detectors in the fourth embodiment each have a configuration different from that of the first embodiment. That is, one current detector provided to the grounding common portion C, which is configured to detect the current flowing through the grounding common portion C, functions as a current detection unit configured to detect the current flowing through the grounding common portion C.).   

Examiner interprets the microcomputer is synonymous with the processing unit and has a potential input as voltages are input into the microcomputer. Examiner interprets that Ta- and Tb- are ground potential terminals and Ground output is grounding common portion C. 

Araki does not explicitly teach a first or second ground terminal of the vehicle, but does suggest this limitation (Col. 6 lines 48-50 “on the vehicle to which batteries are mounted, the negative terminals of the batteries 3a and 3b are often grounded to the body of the vehicle.” also see Fig.1).
 
It would have been obvious to one having ordinary skill in the art to have to combine as the two embodiments as they operate in the same manner, in order to detect the potential at different ground potentials/ terminals. One would have been motivated to do so to aid in the case where there is failure in a piece of hardware. One would want to account for hardware failure in order to still obtain accurate results and therefore create a more reliable system. 

Regarding claim 2, Araki teaches the control device in accordance with claim 1 as detailed above. 
Araki does not explicitly teach but implies wherein: a first voltage signal representing the voltage detected by the first voltage detection device, a second voltage signal representing the voltage detected by the second voltage detection device and a third voltage signal representing the voltage detected by the third voltage detection device are fed to the processing unit (Col.4 lines 22-30 “The differential amplifiers 13a and 13b output voltages obtained by amplifying potential differences between both ends of the resistors 14a and 14b. The output voltages output from the differential amplifiers 13a and 13b are input to the microcomputers 12a and 12b, respectively. The microcomputers 12a and 12b can acquire ground currents Ia and lb flowing through the grounding terminals Ta- and Tb- by, for example, measuring the output voltages from the differential amplifiers 13a and 13b by built-in A/D converters.”); and the processing unit is configured to determine a voltage drop in the first ground loss detection line area on the basis of the first voltage signal and the third voltage signal and to determine a voltage drop in the second ground loss detection line area on the basis of the second voltage signal and the third voltage signal (Col.4 lines 31-39 “The ground Ga and the ground Gb are connected to each other by the grounding common portion C. The grounding point Pa between the ground Ga and the grounding common portion C is located on the drive unit 11a side of nodes connecting the differential amplifier 13a and the resistor 14a. In the same manner, the grounding point Pb between the ground Gb and the grounding common portion C is located on the drive unit 11b side of nodes connecting the differential amplifier 13b and the resistor 14b.”). 

It would have been obvious to one having ordinary skill in the art to based on the teaches of a common ground and finding the current from a potential difference with respect to a resistor one could have voltage signals fed to a processing unit to determine the voltage drop of a first and second ground loss detection line. One would be motivated to utilize voltage signals to determine voltage drops to detect a ground loss to create a cost-effective system.  

Regarding claim 3, Araki teaches the control device in accordance with claim 1 as detailed above. 
Araki teaches a voltage detection device for detecting a voltage between the potential terminal and the ground output, wherein the processing unit is configured to determine a voltage between the potential terminal and a ground potential of a vehicle based on the voltage detected by the detection device (Col.12 lines 19-31 “FIG. 7 is a circuit diagram of the electronic control device 1 according to the fourth embodiment of the present invention...the current detectors in the fourth embodiment each have a configuration different from that of the first embodiment. That is, one current detector provided to the grounding common portion C, which is configured to detect the current flowing through the grounding common portion C, functions as a current detection unit configured to detect the current flowing through the grounding common portion C. also see  Figs. 7&8 and Col.13 lines 12-67) and of the voltage drop in the first ground loss detection line area or the voltage drop in the second ground loss detection line area or both the voltage drop in the first ground loss detection line area and the voltage drop in the second ground loss detection line area(Col. 13 lines 64-67 “when the resistor 16 provided to the grounding common portion C is used as the current detector in place of the resistors 14a and 14b, the same effects as those of the first embodiment can be produced.”). 
Araki does not explicitly teach the voltage detection device as a fourth voltage detection device.
It would have been obvious to one having ordinary skill in the art to based on the teachings of Araki of placing resistors in various places in a circuit to measure the voltage drop from each end of the resistor utilizing a differential amplifier one would have been able to implement any number of voltage detection devices. One would have been motivated to implement a fourth detection device to accurately determine the voltage at various places in a circuit. One would want to accurately determine the voltage in a number of places in order increase the system’s robustness. 

Examiner interprets that the claim is written in the alternative and therefore only one of the limitations needs to be addressed.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US11131720B2) in view of Takahashi et al. (US2009/0128106A1) which will further be referred to as Araki and Takahashi respectively.

Regarding claim 4, Araki teaches the control device in accordance with claim 1 as detailed above. 
Araki teaches wherein: the first ground loss detection line area comprises a series connection of a ground loss detection resistor and a MOSFET; or the second ground loss detection line area comprises a series connection of a ground loss detection resistor and a MOSFET; or the first ground loss detection line area comprises a series connection of a first ground loss detection resistor and the second ground loss detection line area comprises a series connection of a second ground loss detection resistor (see at least Fig. 1-14a and 14b and Col.4 line 40-51 “In this manner, the plurality of current detectors (namely, plurality of resistors 14a and 14b) provided for the plurality of grounds Ga and Gb individually on a one-to-one basis function as current detection units configured to detect the currents (namely, ground currents Ia and lb) flowing between the plurality of grounding points Pa and Pb and the plurality of grounding terminals Ta- and Tb- provided for the plurality of grounding points Pa and Pb individually on a one-to-one basis. The plurality of resistors 14a and 14b detect the ground currents Ia and lb flowing between the corresponding grounding points Pa and Pb and the corresponding grounding terminals Ta- and Tb-, respectively.”). 

Examiner interprets that the claim is written in the alternative therefore only one of the limitations needs to be addressed.  

Araki does not explicitly teach the first and second ground loss detection line area comprises a series connection of a MOSFET, but Araki does suggest this limitation (Col.9 line 64 – Col.10 line 3 “In addition, when the current flowing into the grounding terminal Ta- is large and may exceed the allowable amount of the grounding terminal Ta-, for example, the grounding common portion C is provided with a relay, a fuse, or other such cut-off circuit, to thereby be able to cut off the current flowing into the grounding terminal Ta- as well.”). Araki does not explicitly teach that the first and second resistors are ground loss detection resistors, but this limitation is implied (Col.4 lines 16-21 “The grounds Ga and Gb are grounds of the circuit groups la and Ib electrically connected to the grounding terminals Ta- and Tb-. The resistors 14a and 14b serving as current detectors for detecting currents flowing through the grounds Ga and Gb are provided in the vicinities of the grounding terminals Ta- and Tb-, respectively.”). 
However, Takahashi teaches the first ground loss detection line area comprises a series connection of a first ground loss detection resistor and a first MOSFET (see at least Fig. 2 and  [0002] “A power supply controller is conventionally provided, in which a high-power semiconductor switching element such as a power MOSFET is disposed on a current supply line connected between a power source and a load, and which is configured to control the power supply to the load by switching the semiconductor switching element between ON and OFF....a current detecting resistor is serially connected to the load terminal ( e.g., the source or drain in the case of a MOSFET) of the semiconductor switching element.”). Takahashi also teaches that MOSFETs and shunt resistors can be used interchangeably as a ground loss detection device ([0076] “(6) In the above embodiments, the sense MOSFET 16 is used as a current detecting circuit. That is, current detection is achieved by a sensing method. However the present invention is not limited to this construction, but the current detection may be achieved by a shunt method. That is, a shunt resistor may be provided on the current supply line, for example, and the load current may be detected based on the voltage drop thereon.”). 
It would have been obvious to one having ordinary skill in the art to based on the suggestion of incorporating a switching element such as a relay one could modify the switching element of Araki to be the MOSFET taught in Takahashi. Also based on the teachings in Takahashi that resistor can be used in order to detect ground loss that it would be obvious that the resistor of Araki can be used to detect ground loss. One would be motivated to incorporate a MOSFET and resistor in series connection to create an inexpensive ground loss detection system. 

Regarding claim 5, the combination of Araki and Takahashi teach the control device in accordance with claim 4 as detailed above. 
Araki teaches wherein: a current detection device is associated with each of the first ground loss detection resistor and the second ground loss detection resistor for detecting an electrical current flowing therethrough (Col. 4 lines 40-43 “In this manner, the plurality of current detectors (namely, plurality of resistors 14a and 14b) provided for the plurality of grounds Ga and Gb individually on a one-to-one basis function as current detection units”); and an analysis/actuating unit is associated with the current detection device for analyzing the electrical current detected by the current detection device (Col.4 lines 26-30 “The microcomputers 12a and 12b can acquire ground currents Ia and lb flowing through the grounding terminals Ta- and Tb- by, for example, measuring the output voltages from the differential amplifiers 13a and 13b by built-in A/D converters.”). 
Araki does not explicitly teach actuating the MOSFET connected in series with the respective ground loss detection resistor based on the electrical current detected by the current detection device. 
However, Takahashi teaches an analysis/actuating unit is associated with the current detection device for analyzing the electrical current detected by the current detection device and for actuating the MOSFET connected in series with the respective ground loss detection resistor based on the electrical current detected by the current detection device ([0043] “The output of the charge pump circuit 41 is applied to the gate terminal G of the power MOSFET 15, and also applied to the gate terminal G of a sense MOSFET 16 disposed in the overcurrent detecting circuit 13 (See FIG. 3 ). The turnoff circuit 42 is disposed between the drain terminal D and the source terminal S of the power MOSFET 15, and connected to the gate terminals G of the power MOSFET 15 and the sense MOSFET 16. The charge pump circuit 41 and the turnoff circuit 42 operate based on a control signal S5 from the protective logic circuit 40 as described below, so as to turn the power MOSFET 15 and the sense MOSFET 16 to a conductive state or a shutoff state.” and [0055] “when a current anomaly is detected, the protective logic circuit 40 outputs a high-level control signal S5 so as to turn off the charge pump circuit 41 and drive the turnoff circuit 42. Thereby, the charge between the gate and source of each of the power MOSFET 15 and the sense MOSFET 16 is released, i.e., the MOSFETs are shut off.”).
It would have been obvious to one having ordinary skill in the art to further modify Araki with Takahashi in order to actuate a MOSFET based on the electric current detected by the detection device. One would be motivated to be able to actuate a MOSFET based on a detected current in order to prevent equipment damage. 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US11131720B2) in view of Takahashi et al. (US2009/0128106A1), and further in view of Kaußler (US10882475B2) which will further be referred to as Araki, Takahashi, and Kaußler respectively.

Regarding claim 6, the combination of Araki and Takahashi teaches the control device in accordance with claim 5 as detailed above. 
Araki further teaches not switching into the conductive state of a relay, fuse, or other cut-off circuit connected in series with the ground loss detection resistor when the current detected by the associated current detection device indicates a current flow from the  respective associated ground potential terminal from the first ground potential terminal and from the second ground potential terminal to the ground output (Col 9 line 58- Col.10 line 3 “In this case, a current (that is, negative current value) flowing in a direction reverse to that of a current flowing under normal conditions, that is, when the ground is not open, is detected by the resistor 14b, to thereby be able to detect such a ground open condition that a current flows from another electronic control device to the electronic control device 1 as well…for example, the grounding common portion C is provided with a relay, a fuse, or other such cut-off circuit, to thereby be able to cut off the current flowing into the grounding terminal Ta- as well.”). 
The combination of Araki and Takahashi does not explicitly teach wherein the analysis/actuating unit associated with the respective ground loss detection resistor is configured to apply an actuating signal to the MOSFET connected in series with the ground loss detection resistor for switching the MOSFET into a conductive state when the current detected by the associated current detection device indicates a current flow from the ground output to the respective associated ground potential terminal from the first ground potential terminal and from the second ground potential terminal but implies this limitation.  
Kaußler more explicitly teaches wherein the analysis/actuating unit associated with the respective ground loss detection resistor is configured to apply an actuating signal to the MOSFET connected in series with the ground loss detection resistor for switching the MOSFET into a conductive state when the current detected by the associated current detection device indicates a current flow from the ground output to the respective associated ground potential terminal from the first ground potential terminal and from the second ground potential terminal (Col. 3 lines 51-55 “With this effective protection is therefore preferably also provided that the ground terminal is intended to close the circuits of both the first and second electrical systems. In particular, the ground terminal is provided as a single ground terminal.” and Col. 7 lines 39-42 “In the electrically conductive state of the control transistor T2, the gate of the transistor T1 is electrically connected to the ground terminal 19 such that the transistor T1 is switched to be electrically conductive.”) and to not apply an actuating signal for switching the MOSFET into the conductive state to the MOSFET connected in series with the ground loss detection resistor when the current detected by the associated current detection device indicates a current flow from the  respective associated ground potential terminal from the first ground potential terminal and from the second ground potential terminal to the ground output (Col.3 lines 7-22 “As protection against the described feedback, a switching device is connected downstream of the first connection, which is configured to interrupt or block current flow through the first connection depending on a voltage signal. The voltage signal is such a signal depending on a potential difference between the second terminal and the ground terminal. If, therefore, the potential difference between the second connection and the ground connection changes, so does the voltage signal. If the voltage signal satisfies a predetermined switching condition, the current flow through the first terminal is blocked by the switching device. The switching device is set up such that it interrupts the current flow if the voltage signal indicates an interruption of an electrical connection between the ground terminal and the ground potential. Which signal values the voltage signal can have in this case can be determined by simple experiments.”) or the associated current detection device indicates no current flow between the ground output and the respective associated ground potential terminal from the first ground potential terminal and from the second ground potential terminal to the ground output. 
 It would have been obvious to one having ordinary skill in the art to have modified the control device taught by the combination of Araki and Takahashi to further modify the actuating/analysis unit to incorporate the conditions for switching a MOSFET between a conductive or non-conductive state as taught by Kaußler. One would have been motivated to incorporated the conditions for switching a MOSFET between a conductive or non-conductive state to create a more reliable system. One would want to create a more reliable system to better account for anomalies and limiting obstructions to normal operation. 

Examiner interprets that the claim is written in the alternative and therefore only one of the limitations needs to be addressed. Examiner interprets that current flow from a ground terminal to a ground output can be described as a negative current value, a current flowing in a direction reverse to that of a current flowing under normal conditions, or feedback interchangeably. 

Regarding claim 7, the combination of Araki, Takashashi, and Kaußler teach the control device in accordance with claim 6 as detailed above. 
Araki teaches wherein the analysis/actuating unit associated with a respective ground loss detection resistor is configured to feed to the processing unit a ground signal indicating current flow through the respective associated ground loss detection resistor (Col.4 lines 18-30 “The resistors 14a and 14b serving as current detectors for detecting currents flowing through the grounds Ga and Gb are provided in the vicinities of the grounding terminals Ta- and Tb-, respectively. The differential amplifiers 13a and 13b output voltages obtained by amplifying potential differences between both ends of the resistors 14a and 14b. The output voltages output from the differential amplifiers 13a and 13b are input to the microcomputers 12a and 12b, respectively. The microcomputers 12a and 12b can acquire ground currents Ia and lb flowing through the grounding terminals Ta- and Tb- by, for example, measuring the output voltages from the differential amplifiers 13a and 13b by built-in A/D converters.”). 

Examiner interprets that the differential amplifier acts as the analysis/actuating unit.

Araki does not explicitly teach wherein the analysis/actuating unit associated with a respective ground loss detection resistor is configured to feed to the processing unit a ground signal indicating the switching state of the respective associated MOSFET. 
However, Takahashi teaches wherein the analysis/actuating unit associated with a respective ground loss detection resistor is configured to feed to the processing unit a ground signal indicating the switching state of the respective associated MOSFET ([0043] “The charge pump circuit 41 and the turnoff circuit 42 operate based on a control signal S5 from the protective logic circuit 40 as described below, so as to turn the power MOSFET 15 and the sense MOSFET 16 to a conductive state or a shutoff state.” and [0055]-[0057]).
It would have been obvious to one having ordinary skill in the art to have modified Araki to incorporate the protective logic circuit taught in Takahashi in order to feed the processing unit a ground signal indicating the switching state of the respective associated MOSFET. One would have been motivated to feed the switching state to the processing unit in order to account for redundancies in the system to therefore create a more efficient system. 

Regarding claim 8, the combination of Araki, Takashashi, and Kaußler teach the control device in accordance with claim 7 as detailed above. 
Araki also teaches the ground signal fed to the processing unit by the analysis/actuating unit indicates a ground loss to the vehicle ground terminal connected or to be connected to a respective associated ground potential terminal (Col. 4 lines 22-57 “The differential amplifiers 13a and 13b output voltages obtained by amplifying potential differences between both ends of the resistors 14a and 14b. The output voltages output from the differential amplifiers 13a and 13b are input to the microcomputers 12a and 12b, respectively. The microcomputers 12a and 12b can acquire ground currents Ia and lb flowing through the grounding terminals Ta- and Tb- by, for example, measuring the output voltages from the differential amplifiers 13a and 13b by built-in A/D converters...In this manner, the plurality of current detectors (namely, plurality of resistors 14a and 14b) provided for the plurality of grounds Ga and Gb individually on a one-to-one basis function as current detection units configured to detect the currents (namely, ground currents Ia and lb) flowing between the plurality of grounding points Pa and Pb and the plurality of grounding terminals Ta- and Tb- provided for the plurality of grounding points Pa and Pb individually on a one-to-one basis. The plurality of resistors 14a and 14b detect the ground currents Ia and lb flowing between the corresponding grounding points Pa and Pb and the corresponding grounding terminals Ta- and Tb-, respectively. As described later, the microcomputers 12a and 12b of the plurality of circuit groups la and lb each function as a controller configured to detect a ground open condition for each of the grounds Ga and Gb by comparing a detection result obtained by the current detection unit with a determination value for determining a ground open condition.” also see Col.6 line 65 – Col.8 line 67). 

Examiner interprets that ground loss is synonymous with ground open condition.

Araki does not explicitly teach wherein the processing unit is configured to actuate the analysis/actuating unit associated with a respective ground loss detection resistor for applying an actuating signal to the respective associated MOSFET when the ground signal fed to the processing unit by the analysis/actuating unit indicates a ground loss to the vehicle ground terminal connected or to be connected to a respective associated ground potential terminal.  
However, Takahashi teaches wherein the processing unit is configured to actuate the analysis/actuating unit associated with a respective ground loss detection resistor for applying an actuating signal to the respective associated MOSFET when the ground signal fed to the processing unit by the analysis/actuating unit indicates a ground loss to the vehicle ground terminal connected or to be connected to a respective associated ground potential terminal.   ([0055] “On the other hand, when a low-level output signal S2 or a low-level output signal S4 is received, i.e., when a current anomaly is detected, the protective logic circuit 40 outputs a high-level control signal S5 so as to turn off the charge pump circuit 41 and drive the turnoff circuit 42. Thereby, the charge between the gate and source of each of the power MOSFET 15 and the sense MOSFET 16 is released, i.e., the MOSFETs are shut off.”). 

Examiner interprets that a ground loss is an example of a current anomaly.

It would have been obvious to one having ordinary skill in the art to further modify Araki with the teachings of Takahashi in order to allow the processing unit to actuate the analysis/actuating unit associated with a respective ground loss detection resistor for applying an actuating signal to the respective MOSFET. One would have been motivated to switch the conductive state of a MOSFET with respect to a ground loss detection resistor to be able to react to current abnormalities in a circuit. One would want to react to current abnormalities in a circuit in order to prevent equipment damage. 

Regarding claim 9, the combination of Araki, Takashashi, and Kaußler teach the control device in accordance with claim 7 as detailed above. 
 Araki teaches wherein the processing unit is configured to generate a malfunction signal when at least one ground signal fed to the processing unit indicates a ground loss to the vehicle ground terminal connected or to be connected to a respective ground potential terminal (Col. 9 lines 1-16 “As described above, each circuit group continues the operation even when any one of the grounding terminals becomes open, which leads to a potential failure condition. To cope with this situation, the electronic control device according to the first embodiment can cause, for example, a microcomputer of a circuit group in which a ground open condition has been detected to notify a microcomputer of the other circuit group of a failure condition. In addition, when the electronic control device according to the first embodiment is connected to an external device (for example, another electronic control device or a warning device) so as to enable communication to/from the external device, the electronic control device can cause the microcomputer of the circuit group in which a ground open condition has been detected to notify the external device of a failure condition.”). 

Examiner interprets that the notification of a failure condition by a microcomputer is synonymous with the processing unit generating a malfunction signal. 

Regarding claim 10, the combination of Araki, Takashashi, and Kaußler teach the control device in accordance with claim 8 as detailed above.  
 	 Araki wherein the processing unit is configured to generate a malfunction signal when at least one ground signal fed to the processing unit indicates a ground loss to the vehicle ground terminal connected or to be connected to a respective ground potential terminal (Col. 9 lines 1-16 “As described above, each circuit group continues the operation even when any one of the grounding terminals becomes open, which leads to a potential failure condition. To cope with this situation, the electronic control device according to the first embodiment can cause, for example, a microcomputer of a circuit group in which a ground open condition has been detected to notify a microcomputer of the other circuit group of a failure condition. In addition, when the electronic control device according to the first embodiment is connected to an external device (for example, another electronic control device or a warning device) so as to enable communication to/from the external device, the electronic control device can cause the microcomputer of the circuit group in which a ground open condition has been detected to notify the external device of a failure condition.”). 

Examiner interprets that the notification of a failure condition by a microcomputer is synonymous with the processing unit generating a malfunction signal. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Belling et al. (US2022/0209524A1) Discloses a device for controlling a current of an actuator, including: at least one control unit having a first terminal; a first switch; a second terminal; and a second switch for controlling a flow of current through the actuator via the first terminal and the second terminal independently of one another; a first current measuring apparatus for measuring a first current through the first terminal; and a second current measuring apparatus for measuring a second current through the second terminal; in which the first current measuring apparatus and the second current measuring apparatus are integrated into the at least one control unit so that fault currents can be acquired.
Miki (US2019/0353715A1): Discloses a failure detection device, a signal output portion outputs an inspection instruction signal for instructing a plurality of abnormality detection circuits to perform an operation that is to be performed in case of abnormality, via a shared signal line. A signal distribution portion transmits the inspection instruction signal output from the signal output portion to the shared signal line to the abnormality detection circuits through a plurality of branch signal lines. A determination portion determines whether or not each of the abnormality detection circuits has failed, based ON signals output from the plurality of abnormality detection circuits when the signal output portion has output the inspection instruction signal via the shared signal line.
Tsuchiya et al. (US2017/0234918A1) Discloses a ground fault detecting device includes a signal generating unit that generates a signal for ground fault detection, a signal supply unit that supplies the signal for ground fault detection to an object of ground fault detection a signal processing unit that executes signal processing of a detection target signal including at least the signal for ground fault detection obtained from the object of ground fault detection a signal separating unit that extracts the signal for ground fault detection from an output signal of the signal processing unit, and a ground fault detecting unit that detects occurrence of a ground fault in the object of ground fault detection based on the signal for ground fault detection output from the signal separating unit. The signal supply unit and the signal separating unit are configured by passive elements. The signal generating unit and the signal processing unit are configured as active circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N RORIE whose telephone number is (571)272-6962. The examiner can normally be reached Monday - Friday (out of office every other Friday) 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R./Examiner, Art Unit 3662          

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662